
	

114 HR 1968 IH: Restrain the Judges on Marriage Act of 2015
U.S. House of Representatives
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1968
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2015
			Mr. King of Iowa (for himself, Mr. Babin, Mr. Duncan of South Carolina, Mr. Gohmert, Mr. Yoho, Mr. LaMalfa, Mr. Massie, and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 28, United States Code, to limit Federal court jurisdiction and funding over
			 questions concerning the issue of marriage with respect to the Defense of
			 Marriage Act and the Constitution, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Restrain the Judges on Marriage Act of 2015. 2.Limitation on jurisdiction and funding (a)In generalChapter 99 of title 28, United States Code, is amended by adding at the end the following:
				
					1632.Limitation on jurisdiction and funding
 (a)JurisdictionNo court created by an Act of Congress shall have any jurisdiction, and the Supreme Court shall have no appellate jurisdiction, to hear or decide any question pertaining to the interpretation of, or the validity under the Constitution of, any type of marriage, section 1738C, or this section.
 (b)FundingNo Federal funds may be used for any litigation in, or the enforcement of any order or judgment by, any court created by an Act of Congress, on any question pertaining to the interpretation of, or the validity under the Constitution of, any type of marriage, section 1738C, or this section..
 (b)SeverabilityIf any provision of this section or the amendments made by this section or the application thereof to any person or circumstance is held invalid, the remainder of this section, the amendments made by this section, or the application thereof to other persons not similarly situated or to other circumstances shall not be affected by such invalidation.
 (c)Effective dateThe amendments made by this section shall apply to any case that is pending on, that is filed on or after, or for which the time to file an appeal has not expired as of, the date of the enactment of this Act.
 (d)Conforming amendmentThe table of sections at the beginning of chapter 99 of title 28, United States Code, is amended by adding at the end the following new item:
				
					
						1632. Limitation on jurisdiction and funding..
			
